DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/28/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/2021, 2/8/2021, 5/21/2020, 1/21/2020 and 10/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/28/2021, applicant agrees to withdraw inventions of group 2 (claims 11-20) and elects group 1 (claims 1-10). Hence Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between elements. See MPEP § 2172.01.  The omitted elements are: elements needed to make claimed coloration levels different from each other. Instant specification discloses that “In the present application, coloration levels of the 

Claims 2-10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 –8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6- 11 of US Patent application #16604893 of Kim et al (US application publication US 20200255723). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US Patent application #16604893 and are therefore anticipated by said claims. This is a 

Claim 1 of instant invention is disclosed in the claims 1 and 6 of US Patent application #16604893.  And claims 2-8 and 10 of instant invention are disclosed in the claims 6-11 of US Patent application #16604893 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Koshida et al (US 20090027758).

Regarding Claim 1, Koshida teaches an electrochromic film (abstract; figs. 3 and 8), comprising:
 
an electrochromic layer (fig. 3, 11; fig. 8, 23); and 
a passivation layer on one side of the electrochromic layer (fig. 3, 13; fig. 8, 24),
 
wherein the passivation layer has a coloration level different from  a coloration level of the electrochromic layer (fig. 8, 23—WO3; 24—SiO2; --the compositions of the electrochromic layer (23) and the passivation layer (24) are different, theirs coloration levels naturally are different).

Regarding Claim 2, Koshida teaches the electrochromic film according to claim 1, wherein the coloration level of the passivation layer is higher than the coloration level of the electrochromic layer (fig. 4A-B, Ecc, Ece, see ¶[0110]).

Regarding Claim 3, Koshida teaches the electrochromic film according to claim 1, wherein the electrochromic layer comprises a reducing electrochromic material or an oxidizing electrochromic material (¶[0121], line 1-12, coloring and decoloring film 11, to use WO3 , an oxide of transition metal element M (for example, MoO3 , IrO2 , TiO2, Nb2O5, V2O5, Rh2O3 ….; a compound of M and chalcogen element X; a nitride).

3; ¶[0121], line 1-12, coloring and decoloring film 11, to use WO3 , an oxide of transition metal element M (for example, MoO3 , IrO2 , TiO2, Nb2O5, V2O5, Rh2O3 ….)).

Regarding Claim 9, Koshida teaches the electrochromic film according to claim 1, wherein the passivation layer has a thin film density (ρ) of 15 g/cm3 or less ((fig. 8, 24--SiO2; ¶[0083], line 1-6, the barrier thin film, has a thickness of 7 nm to 7 ± 2 nm; ---for SiO2 thin film of thickness of 7 nm the thin film density can be estimated as less than about 0.001 g/cm3).

Regarding Claim 10, Koshida teaches the electrochromic film according to claim 1, wherein the passivation layer has a thickness of 150 nm or less (fig. 5; ¶[0083], line 1-6, the barrier thin film, has a thickness of 7 nm to 7 ± 2 nm).

Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Fukazawa et al (US 7428090).

Regarding Claim 1, Fukazawa teaches an electrochromic film (abstract; figs. 1), comprising:
 

a passivation layer on one side of the electrochromic layer (fig. 1, 33),
 
wherein the passivation layer has a coloration level different from  a coloration level of the electrochromic layer (fig. 1, 32—Nickel oxide; col. 8, line 62-67, wherein said oxidative coloration layer is composed of a material containing a nickel oxide; wherein a transparent intermediate layer composed of a metal oxide other than a nickel oxide; --the compositions of the electrochromic layer (32) and the passivation layer (33) are different, theirs coloration levels naturally are different).

Regarding Claim 3, Fukazawa teaches the electrochromic film according to claim 1, wherein the electrochromic layer comprises a reducing electrochromic material or an oxidizing electrochromic material (col. 9, line 24-35, a reductive coloration layer; wherein said reductive coloration layer is composed of a material containing a tungsten oxide and a titanium oxide).

Regarding Claim 4, Fukazawa teaches the electrochromic film according to claim 1, wherein the electrochromic layer comprises a reducing electrochromic material and the reducing electrochromic material comprises an oxide of Ti. Nb, Mo, Ta or W (col. 9, line 24-35, a reductive coloration layer; wherein said reductive coloration layer is composed of a material containing a tungsten oxide and a titanium oxide).

.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Koo et al (US 20190137841).

Regarding Claim 1, Koo teaches an electrochromic film (abstract; figs. 1-3), comprising:
 
an electrochromic layer (figs. 1-3, 140); and 
a passivation layer on one side of the electrochromic layer (figs. 1-3, 150), 
wherein the passivation layer has a coloration level different from  a coloration level of the electrochromic layer (figs. 1-3, 140, 150; ¶[0070], line 1-5, The electrochromic material forming the first electrochromic layer 140 is not limited to a specific material, and may be any material which is oxidized or reduced between the first and second transparent electrodes and may change color; ¶[0077], line 1-7, the passivation layer 150 may be formed of any one of an insulating material and a conductive material; the insulating material may be any one of SiO2 and TiO2, --the compositions of the electrochromic layer and the passivation layer may be different, so theirs coloration levels may be different).

Regarding Claim 3, Koo teaches the electrochromic film according to claim 1, wherein the electrochromic layer comprises a reducing electrochromic material or an oxidizing electrochromic material (¶[0070], line 1-5, The electrochromic material forming the first electrochromic layer 140 is not limited to a specific material, and may be any .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koshida et al (US 20090027758) in the view of Graff et al (EP 1282922).

Regarding Claim 5, Koshida discloses as set forth above but does not specifically disclose that the electrochromic film according to claim 1, wherein the passivation layer comprises a metal oxynitride.

However, Graff teaches electrochromic devices (¶[0015], line 1-11; page 8, claim 1), wherein the passivation layer (barrier layer) comprises a metal oxynitride (¶[0050], line 1-7, The barrier layers can be transparent or opaque, depending on the design and application of the microelectronic device. Transparent barrier materials include, metal oxides, silicon oxide, metal nitrides, silicon nitride, metal carbides, metal oxynitrides, silicon oxynitride, metal oxyborides, and combinations thereof. The metal oxides are preferably selected from aluminum oxide, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, and combinations thereof. The metal nitrides are preferably selected from aluminum nitride, boron nitride, and combinations thereof. The metal oxynitrides are preferably selected from aluminum oxynitride, boron oxynitride, and combinations thereof).



Regarding Claims 6-7, Koshida - Graff  combination teaches that wherein the metal oxynitride comprises two or more metals selected from Ti, Nb, Mo, Ta and W; and wherein the metal oxyvnitride comprises Mo and Ti (¶[0050], line 1-7, The barrier layers can be transparent or opaque, depending on the design and application of the microelectronic device. Transparent barrier materials include, metal oxides, silicon oxide, metal nitrides, silicon nitride, metal carbides, metal oxynitrides, …, as disclosed in Graff; ¶[0123], line 1-8, the barrier thin film 13, it is possible to use SiO2, WOx; TiOx, TiNx; MoOx, MoN, …., as disclosed in Koshida; ----further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872